{¶ 82} I concur in the majority's analysis and disposition of Appellant's second assignment of error. I further concur in the majority's disposition of Appellant's first assignment of error.
 {¶ 83} While I take some issue with the majority's conclusion there was a lack of credible evidence Appellant lived at the Robin Court apartment1, "possession" may not be inferred solely from mere access to the thing or substance through ownership or occupation of the premises upon which the thing or substance is found. R.C. 2929.01(K).
1 Majority Opinion at ¶ 73. *Page 1